Case 1:20-cv-20794-MGC Document1 Entered on FLSD Docket 02/24/2020 Page 1 of 5

Eltayeb V. 404 SB, LLC Lobster Bar Sea Grille
Page 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.:510-2018-05450

AMIN ELTA YEB,

Plaintiff,
Vs.

404 SB, LLC aka/dba LOBSTER BAR SEA GRILLE,

Defendant

 

COMPLAINT
{Jury Trial Demanded

Plaintiff, AMIN ELTAYEB, (hereinafter referred to as Plaintiff) brings this action against
Defendant, 404 SB, LLC aka/dba LOBSTER BAR SEA GRILLE (hereinafter referred to as
Defendant) pursuant to the violations of the Title VII Civil Rights Act of 1964 as amended and
alleges as follows:

le Jurisdiction is conferred on this Court by 28 U.S.C. 1331.

2. Plaintiff alleges employer violations of Title VII of the Civil Rights of 1964, as
codified 42 U.S.C. section 2000E to 2000E-17 specifically pertaining to rights of Plaintiff AMIN
ELTA YEB as heretofore stated.

3. At all times material hereto, Plaintiff AMIN ELTAYEB was and is a resident of
Florida an employee of Defendant as defined by the Statutes referenced herein and otherwise sui

Juris
Case 1:20-cv-20794-MGC Document1 Entered on FLSD Docket 02/24/2020 Page 2 of 5

Eltayeb V. 404 SB, LLC Lobster Bar Sea Grille
Page 3

4, At all times material hereto, Defendant, 404 SB, LLC aka/dba LOBSTER BAR
SEA GRILLE, was a Florida Limited Liability Company with its principal place of business in
South Florida, engaged in commerce in the field of hospitality, at all times material hereto was the
“employer” of Plaintiff as that term is defined under statutes referenced herein, and is subject to the
jurisdiction and venue of this court and may be served with Summons and Process upon the
Registered Agent, Corporate Services company, 1201 Hays Street, Tallahassee, FL 32301 and
otherwise sui juris.

5. At all times Defendant, 404 SB, LLC aka/dba LOBSTER BAR SEA GRILLE by
and through its agents/employees are legally responsible for the actions/conduct of its
agents/employees in accordance with the legal theory of respondent superior.

6. That Defendant, 404 SB, LLC aka/dba LOBSTER SEA GRILLE by and through its
agents/employees are responsible for the actions/conduct of its agents/employees the legal theory of
vicarious liability.

de Plaintiff AMIN ELTAYEB timely filed an EEOC complaint on July 19, 2018
stating charges of Tittle VII of Civil Rights Act of 1964, as codified 42 U.S.C. section 2000E to
2000E-17 specifically pertaining to rights of Plaintiff AMIN ELTAYEB as heretofore stated within.

8. The acts complained of by Defendant 404 SB, LLC aka/dba LOBSTER BAR SEA
GRILLE were actions against Plaintiff, AMIN ELTAYEB by employees/agents of Defendant, 404
SB, LLC aka/dba LOBSTER BAR SEA GRILLE “Allan Schumann” and “Nicolas Orr”.

STATEMENT OF CLAIMS

9. Plaintiff AMIN ELTAYEB is African American Male. He was discriminated
Case 1:20-cv-20794-MGC Document1 Entered on FLSD Docket 02/24/2020 Page 3 of 5

Eltayeb V. 404 SB, LLC Lobster Bar Sea Grille
Page 4

against by his employer the Defendant 404 SB, LLC aka/dba LOBSTER BAR SEA GRILLE by
two Caucasian managers specifically “Alan Schumann” and “Nicholas Orr’. The derogatory
comments made by managers “Alan Schumann” and “Nicholas Orr” include “stupid monkey”,
work faster you’re black” and “stupid fag”. Plaintiff, AMIN ELTAYEB was told to clean the floors
and was called a peasant while he was cleaning the floors. On or about March 9, 2018 Plaintiff,
AMIN ELTAYEB confronted manager Nicolas Orr about his discriminatory treatment and in
response manager Nicolas Orr wrote up a complaint against Plaintiff, AMIN ELTAYEB in an effort
to subjugate Plaintiff AMIN ELTAYEB’s complaint of unrelentless racism, discrimination and
hostile work environment. On or about July 8, 2018 Plaintiff, AMIN ELTAYEB submitted a
complaint to Human Resources regarding the unbearable condition of employment. On the same
day as the submission as the complaint Plaintiff, AMIN ELTAYEB was terminated by Alan
Schumann accused of: “wasting products”. The basis of the termination is completely false and
further discriminatory towards the Plaintiff, AMIN ELTAYEB. The Plaintiff AMIN ELTAYEB
was shown video surveillance footage relied upon by the Defendant 404 SB, LLC aka/dba
LOBSTER BAR SEA GRILLE, however, the video surveillance did not portray the Plaintiff,
AMIN ELTAYEB committing the act that he was accused of. Further supporting the claimant of
retaliatory discharge and discrimination, a co-employee Namanja Zgonjanin (Caucasian) was
accused of a similar offense, however, he was not discharged. The discriminatory acts complained
of took place on a continuum throughout Plaintiff AMIN ELTA YEB’s employment culminating in

termination of Plaintiff AMIN ELTAYEB on or about July 8, 2018.

EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES
Case 1:20-cv-20794-MGC Document1 Entered on FLSD Docket 02/24/2020 Page 4 of 5

Eltayeb V. 404 SB, LLC Lobster Bar Sea Grille
Page 5

10. Defendant 404 SB, LLC aka/dba LOBSTER BAR SEA GRILLE terminated my
employment on or about July 8, 2018.

Il. Plaintiff, AMIN ELTAYEB filed a charge of discrimination with EEOC on or about
July 8, 2018 a copy of which is hereto for attached as Plaintiff's Exhibit No. |

12. Plaintiff, AMIN ELTA YEB filed an amended charge with the EEOC jointly with
the FEPA(FCHR/MDCCHR) on August 24, 2018. A copy of which is hereto for attached as
Plaintiff Exhibit No. 2.

13. U.S. Equal Opportunity Commission filed its dismissal and notice of suit rights on
or about November 29, 2019. A copy of which is hereto for attached as Plaintiff Exhibit No. 3.

14, Plaintiff's AMIN ELTAYEB timely filed his Complaint against Defendant, 404
SB, LLC ak/dba LOBSTER BAR SEA GRILLE on or before the end of 90-day period as stated in
Plaintiff's AMIN ELTA YEB Exhibit No. 1 and 2. Dismissal And Notice Of Rights issued by US
Equal Employment Opportunity Commission dated November 29, 2019.

15. All conditions precedent have been complied with satisfied and have been
exhausted.

RELIEF SOUGHT

 

16. Plaintiff, AMIN ELTA YEB seeks actual damages. As a direct result of Plaintiff,
AMIN ELTAYEB wrongful termination, he was out of work for approximately four (4) months
during said time he collected approximately $3,300.00 in unemployment benefits. Plaintiff, AMIN
ELTAYEB earned approximately $550.00 per week in wages and gratuities. Claim is for actual
damages is in the approximate amount of $6,000.00.

7. Plaintiff, AMIN ELTA YEB claims compensatory damages for the pain and
Case 1:20-cv-20794-MGC Document1 Entered on FLSD Docket 02/24/2020 Page 5 of 5

Eltayeb V. 404 SB, LLC Lobster Bar Sea Grille
Page 6

suffering of the discrimination, harassment, hostile work environment, humiliation, stress, pressure
and depression created by the intentional actions from Defendant Lobster Bar Sea Grille through its
managers.

18. Plaintiff, AMIN ELTA YEB seeks punitive and / or exemplary damages to be paid
by the Defendant, 404 SB, LLC aka/dba LOBSTER BAR SEA GRILLE to punish the Defendant,
404 SB, LLC aka/dba LOBSTER BAR SEA GRILLE for outrageous conduct to reform or deter the
Defendant, 404 SB, LLC aka/dba LOBSTER BAR SEA GRILLE and others from engaging in
similar conduct similar to that as suffered by the Plaintiff, AMIN ELTA YEB outlined in Plaintiff
AMIN ELTA YEB complaint.

WHEREFORE, Plaintiff, AMIN ELTAYEB, demands Judgment against the Defendant,
404 SB, LLC aka/dba LOBSTER BAR SEA GRILLE for actual compensatory damages, exemplary
and punitive damages together with lawful attorney fees and costs, and a trial of all issues triable as

a matter of right by a jury.

Dated this Ly day of G ONS 3 ” , 2077 .
f
A

Respectfully submitted,

PAUL E. SUSS, P.A.

4491 S. State Road 7, Suite 314
Davie, FL 33314

Telephone: (305) 935-7200
Facsimile: (305) 935-7201

 

—— oe
By: of Ee
PAUL E. SUSS~

Florida Bar No. 796212
